DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,11-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoch et al. (US 2016/0327237).
Regarding claims 1& 14, Hoch et al. disclose a lamp (luminaire; see Abstract) comprising a lampshade (luminaire housing 102 of Fig 1) comprising a lampshade bottom (106 or 206 of Figs 1 & Fig 6) wherein an accommodation cavity ( cavity 266 of Fig 6) is formed by an inner surface (260) of the lampshade bottom, an end surface (side wall 108 of Fig 1) is provided on an outside of the lampshade bottom (Fig 1) and end surface (108) is arranged around the 
Regarding claims 2 & 15, Hoch et al. disclose that the lampshade wall (256) comprises a first straight plate, a second straight plate, a first arc plate and a second arc plate, wherein the first straight plate and the second straight plate are parallel and opposite to each other, a first end of the first straight plate is connected and transitioned to a first end of the second straight plate through the first arc plate, and a second end of the first straight plate is connected and transitioned to a second end of the second straight plate through the second arc plate ( see the shape of lens 120: Fig 6); and the at least two stop blocks are arranged on an inner surface of the first straight plate and an inner surface of the second straight plate, respectively, and the at least two clamping blocks (264) are arranged at a position of the platform surface corresponding to an arrangement path of the first straight plate and a position of the platform surface corresponding to an arrangement path of the second straight plate, respectively.

Regarding claims 4 & 17, Hoch et al. disclose that the first end of the first baffle extending to the first straight plate comprises that the first end of the first baffle extends to the first straight plate and is fixedly connected to the first straight plate (Fig 7).
Regarding claim 5 & 18, Hoch et al. disclose that of the at least two clamping blocks is a straight plate, and the straight plate is arranged parallel to the first straight plate (Fig 7).
Regarding claim 6 & 19, Hoch et al. disclose that each of the at least two clamping blocks is arranged between two stop blocks of the at least two stop blocks (see Fig 6).
Regarding claims 11 & 12, Hoch et al. disclose that each of the at least two stop blocks has a columnar structure with a right-angled trapezoid cross-section, formed by slotting in a columnar structure with a right-angled trapezoid cross-section (see Fig 6).
Allowable Subject Matter
Claims 7-10,13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.

Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875